 
EXHIBIT 10.1

STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement ("Agreement") is made and entered into this 18th
day of October 2016 ("Effective Date"), by and among Weiping Cai,  an individual
(“Weiping”), and Powin Energy Corporation, a Nevada corporation (“Powin”)
(collectively the “Parties”).


RECITALS
 
A.          Powin is the owner of record of all 16,249,839 shares of common
stock of Q Pacific Corporation, a Nevada corporation (“QPC”) (the “Shares”)
which wholly owns and operates the businesses known as Q Pacific Contract
Manufacturing Corporation (“OEM”) and Q Pacific Manufacturing Corporation
(“QBF”) (collectively “QPM”).


B.          Powin desires to convey, sell, transfer, assign and deliver the
Shares to Weiping, and Weiping desires to acquire the Shares from Powin, upon
the terms and conditions set forth below.


C.          The “Huntsman” brand is also intended to be conveyed to Weiping as
it is a tradename owned by OEM.


NOW THEREFORE, in consideration of the premises and mutual covenants,
agreements, representations, and warranties contained in this Agreement, the
parties agree as follows:


AGREEMENT


1.          Acquisition and Transfer of Shares.
 
1.1          Transfer of Shares.  Powin shall convey, sell, transfer, assign and
deliver the Shares and Weiping shall acquire the Shares from Powin on the terms
and conditions set forth herein.


1.2          Purchase Price.  The purchase price for the Shares ("Purchase
Price"), payable by Weiping, consists of the following:


(a)          a cash payment of Two Hundred Thousand U.S. Dollars ($200,000.00)
payable at Closing (the “Cash Payment”), as defined herein;


(b)          thirty-five percent (35%) of the annual EBITDA of QPM,
respectively, for the fiscal years ended 2017, 2018 and 2019 (“Income  Payment”)
which shall be paid to Powin not later than ninety (90) days following the end
of the referenced fiscal years (EBITDA shall exclude interest up to the Wall
Street Journal Prime Rate plus 4% on any loans deemed essential for business
operations); and


(c)          thirty-five percent (35%) of pre-tax income for the fiscal year in
which QPM is liquidated (“Liquidation Payment”), provided such liquidation
commences prior to December 31, 2019. The Liquidation Payment shall be paid to
Powin not later than ninety (90) days following the end of fiscal year in which
the liquidation shall have occurred.
 
1

--------------------------------------------------------------------------------

 
1.3          Time and Place of Closing.           The closing of the purchase
and sale of the Shares  ("Closing") shall be held at the office of Powin at 
20550 SW 115th Ave, Tualatin, OR  97062  on October 18, 2016, or such other
place, date or time as may be fixed by mutual agreement of the parties ("Closing
Date").


1.4          Delivery of Shares.          At the Closing, Powin shall deliver to
Weiping stock certificate for the Shares together with all such other documents
as may be required to effect a valid transfer of such Shares by Powin, free and
clear of all liens and encumbrances.


2.           Income Payment and Liquidation Payment


2.1          Weiping shall keep accurate and complete books of account and
records concerning the Income Payment. Each Income Payment shall be accompanied
by a written report (“Report”) signed by the person preparing the report which
report shall show the EBITDA and the calculation of the Income Payment. Such
written report shall be submitted to Powin regardless whether an Income Payment
is owed and payable. Powin shall have the right to audit the books of account
and records or employ an independent auditing firm for the purpose of verifying
the Income Payment due and the auditing firm shall disclose to Powin whether the
Report and the Income Payment is accurate or not, and if not accurate shall
specify the inaccuracies therein.


2.2          Prior to the liquidation of QPM in its entirety, or OEM QBF
individually, as referred to in Section 1.2 (c) herein, Weiping shall provide
Powin with the proposed plan of liquidation and dissolution which shall set
forth, among other things, the amount of the Liquidation Payment and how such
Liquidation Payment was determined. Powin shall have the right to audit the
books, accounts, and records for the purpose of verifying the Liquidation
Payment in the manner described in Section 2.1 herein.


2.3          Weiping shall not add unnecessary expenses that have the effect of
reducing or eliminating the Income Payment. Such expenses could include but are
not limited to; bonuses, consultants, fees, travel, entertainment, etc. Current
QPM salaries and bonuses shall not be increased by more than 10% per year during
the term of the Income Payment and new employees shall be limited to a salary
not greater than 150% of the then highest paid employee of QPM. Notwithstanding
the above initial annual salaries for Weiping Cai and Yuwen Cai shall be
$150,000.00 each.


2.4          Weiping shall not add unnecessary expenses that have the effect of
reducing or eliminating the Liquidation Payment. Such expenses could include but
are not limited to; bonuses, consultants, fees, travel, entertainment, etc.
 
2

--------------------------------------------------------------------------------

 
3.           QPM Rent Obligations
 
Effective October 18, 2016, OEM shall assign and Powin shall accept assignment
of the lease entered into by and between LU Pacific Properties, LLC and Q
Pacific Contract Manufacturing Corporation for certain premises located at 20550
SW 115th Ave, Tualatin, OR 97062 with an effective date of January 1, 2015 (the
“Lease”). according to the terms of the assignment agreement attached as Exhibit
1 (the “Assignment Agreement”).


Effective November 1, 2016, Weiping shall be responsible for the payment of the
current rental payments owing by QPM to Lu Pacific Properties LLC for premises
occupied or used by QPM located at 10005 SW Herman Road, Tualatin, OR 97062.


4.           Transfers to Weiping


4.1          At the Closing, Powin shall transfer and assign to Weiping all
right, title and interest in and to (i) the current server used by OEM and QBF;
(ii) SAP use licenses; and (iii) all other information technology resources and
intellectual property used and/or owned by OEM and QBF. In connection with such
transfer and assignment, Powin shall execute and deliver to Weiping any and all
documents, agreements and instruments necessary to complete the transfer and
assignment described herein.


4.2          Notwithstanding Section 4.1, Powin shall retain ownership of all
intellectual property, trademarks, and tradenames that are not assets of QPM or
use the Powin name.


4.3          Weiping shall not be permitted to use the Powin name or any Powin
related trademarks after December 31, 2016.


4.4          Powin shall use it best reasonable efforts to provide Weiping with
all QPM related passwords, codes, access instructions, and manuals for QPM
security cameras, alarms, software, website, machines, etc. that may require
such information.


5.           Employees


Weiping shall bear all costs associated with the termination and/or relocation
of not less than nine (9) persons employed by the manufacturing facility in
Qingdao, Shandong Province China used OEM and/or QBF.


6.           Representations and Warranties of Powin


Powin represents and warrants to Weiping as follows:


6.1          Organization and Standing.  QPC is duly organized, validly existing
and in good standing under the laws of the State of Nevada, with full power and
authority to own, operate and lease, or authorize QBF and OEM to own, operate,
and lease, their respective properties and assets and carry on their respective
businesses as now being conducted.
 
3

--------------------------------------------------------------------------------

 
6.2          Common Stock of OEM and QBF. All common stock of OEM and QBF is
owned by QPC as evidenced in the Asset Contribution Agreement dated August 1,
2015 between Powin Corporation and Q Pacific Corporation (the “Asset
Contribution”). The Asset Contribution provides that QPC owns all assets of
Powin Corporation as of the date of the Asset Contribution except Powin Energy
Corporation. OEM and QBF are the only remaining assets included in the Asset
Contribution as Powin Mexico has already been sold.  QPC owns One Hundred
Percent (100%) of the issued and outstanding common stock of OEM and QBF, free
and clear of all liens and encumbrances of every nature.


Upon receipt by Weiping of the Shares, Weiping shall have good, valid and
marketable title to the Shares, free and clear of all liens and encumbrances,
and the Shares will be duly authorized, validly issued, fully paid and
non-assessable, and free and clear of any and all liens and encumbrances.


6.3          Absences of Undisclosed Liabilities.  Except as and to the extent
expressly disclosed in and reserved against in their respective financial
statements (“Financial Statements”), QPC, OEM and QBF have no knowledge of
liabilities or obligations, secured or unsecured, whether absolute or
contingent, of any nature, required by generally accepted accounting principles
to be disclosed in and reserved against in the Financial Statements.  Powin has
no knowledge of any assertion against QPM, as of the date of this Agreement, of
any material claim or liability of any nature not fully disclosed and reserved
against in the Financial Statements, or any material liability of or claim of
any nature against QPM.


In the event obligations arise after the Closing Date that were incurred or
entered into prior to the Closing Date and not disclosed and Powin should have
reasonably know about and disclosed Powin shall be responsible for such
obligations.


6.4          Conditions Affecting the Business of OEM and QBF.There are no known
conditions with respect to the markets, facilities, assets, properties,
personnel, suppliers, or business relationships which may materially and
adversely affect business, prospects, or financial conditions of either OEM or
QBF.


6.5          Personal Property.  OEM and QBF each have good and marketable title
to all of their respective assets, including without limitation, all of their
respective personal property, equipment, materials, inventory, raw materials,
work in progress, finished goods, and leasehold improvements, free and clear of
all  liens, and encumbrances.


6.6          Litigation. To Powin’s best knowledge there are no suit, action,
arbitration, mediation, legal, administrative or other proceeding or
governmental investigation pending or threatened against QPM.


6.7          Authorization and Approvals.  The Board of Directors of Powin has
approved the transactions contemplated by this Agreement, have approved the
execution and delivery of this Agreement, and have full power to authorize the
consummation of this Agreement without any further corporate authorization.
 
4

--------------------------------------------------------------------------------

 
7.           Additional Covenants and Agreements.
 
In addition to the agreements set forth elsewhere in this Agreement, the parties
covenant and agree as follows:


7.1          Further Assurances.  From time to time, at and after the Closing,
at either party's request and without further consideration, Weiping and Powin
shall execute and deliver such additional instruments and take such other action
as may be reasonably required to further the purposes and intents of this
Agreement.


7.2          Weiping shall have the right, effective simultaneously with the
Closing, to demand letters of resignation of and from any or all members of the
Board of Directors of QPC, OEM and QBF, and in the event of such demand, the
respective members of the Board of Directors shall submit said letters of
resignation to Weiping, which letters of resignation shall be effective
simultaneously with the Closing.


7.3          Shipping. From the effective date of this Agreement until April 31,
2017 OEM shall permit Powin to ship under the existing shipping contracts that
OEM has (the “Shipping Contract”) with Evergreen (the “Shipper”). OEM will bill
Seller at the rate in the Shipping Contract. OEM must provide Powin the
Shipper’s invoices generated for any shipments that OEM is requesting payment
from Powin
 


8.           Conditions Precedent to Weiping’s PerformanceThe obligations of
Weiping to purchase the Shares and to perform its covenants and obligations
under this Agreement are subject to the satisfaction of Weiping, in its sole and
absolute discretion, on or before the Closing, of each and every one of the
conditions set forth in this Agreement, including, without limitation, the
conditions set forth in this Section 8, the accuracy, validity, and performance
of all representations, warranties, and covenants of Powin set forth in this
Agreement.


8.1          Performances by Powin.  Powin shall have performed, satisfied and
complied with all covenants, agreements, and conditions required by this
Agreement to be performed or complied with by them on or before the Closing and
all of the representations and warranties of Powin are true and correct as of
the Closing Date.


8.2          Corporate Records.  The minute books, stock record books, Articles
of Incorporation, Bylaws, general ledgers, and such other corporate books,
records, contracts, Financial Statements, bank statements, and all other
documents, materials and information of or relating to QPC, OEM and QBF, as may
have been reasonably requested by Weiping, have been timely delivered to Weiping
prior to Closing.


8.3          Absence of Litigation.  No action or other litigation pertaining to
the transactions contemplated by this Agreement or to their consummation shall
be instituted or threatened on or before the Closing.
 
5

--------------------------------------------------------------------------------

 
8.4          Outstanding Promissory Notes. Powin agrees to assume the
obligations under several promissory notes: 1) QBF and Powin Industries, S.A. DE
C.V. agree to pay $115,000.00 to Joseph Lu dated March 1, 2016 and due January
31, 2017; 2) QPM agrees to pay $100,000.00 to Lu Pacific Properties, LLC dated
May 18, 2016 due May 31, 2017 and; 3) Powin Industries, S.A. de C.V. agrees to
pay $50,000.00 to Lu Pacific Properties, LLC dated May 18, 2016 due May 31, 2017
(attached as Exhibit 2).


8.5          Other Agreements.  All other covenants, agreements, obligations and
conditions of Powin under this Agreement shall have been fully, completely and
timely executed or satisfied by Powin.


9.           Conditions Precedent to Powin’s Performance. The obligations of
Powin to sell, convey, transfer and deliver the Shares are subject to the full,
complete and timely satisfaction by Weiping at or before the Closing of all of
the covenants, agreements, obligations and conditions required by this Agreement
to be performed and complied with by Weiping.


10.         Deliveries at Closing.          The following actions shall take
place at the Closing, all of which shall be deemed to be delivered
simultaneously:


10.1        Documents Delivered by Powin.  On the Closing Date and at the
Closing, Powin shall deliver or cause to be delivered to Weiping, the following
instruments:


(i)           Stock certificates representing all of the Shares as provided in
Section 1.4, free and clear of all liens and encumbrances.


(ii)          Resolution of the Board of Directors of Powin authorizing the sale
of the Shares to Weiping, and authorizing, ratifying and confirming all acts and
actions of Powin taken and performed in connection with the transactions
contemplated herein;


(iii)         Letters of resignation of any and all members of the Board of
Directors of QPC, OEM and QBF, as may be requested by Weiping


(iv)         Such other documents and certificates as Weiping may reasonably
request in order to consummate, execute, perform and confirm the transactions
contemplated herein


10.2        Payment by Weiping.  Weiping shall deliver to Powin the cash payment
of $200,000.


11.         Event of Default          Weiping shall be in default under this
Agreement in the event of the failure to pay the Income Payment or the
Liquidation Payment described in Section 1.2 herein and in the event of the
failure to provide the reports and accounting described in Section 2 herein
(“Event of Default”). Weiping acknowledges that a breach or threatened breach of
the obligations set forth in Section 1.2 and Section 2 would not be susceptible
to adequate relief by way of monetary damages only. Accordingly, Powin may, upon
the occurrence of an Event of Default, apply to a court of competent
jurisdiction for applicable equitable relief, including specific performance,
without the need to post any bond or security.
 
6

--------------------------------------------------------------------------------

 
12.         Miscellaneous.
 
12.1        Entire Agreement.  This Agreement constitutes the entire agreement
among the parties pertaining to the subject matter contained in it and
supersedes all prior and contemporaneous agreements, representations and
understandings of the parties.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by all of the parties.  No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions, whether or not similar, nor shall
any waiver constitute a continuing waiver.  No waiver shall be binding unless
executed in writing by the party making the waiver.


12.2        Counterparts.  This Agreement may be executed in one or more
counterparts, and by different parties hereto in separate counterparts, each of
which when executed shall be deemed to be an original but all of which when
taken together shall constitute one and the same Agreement.


12.3        Successors and Assigns.  This Agreement shall be binding on, and
shall inure to the benefit of, the parties of it and their respective successors
and assigns.


12.4        Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, e-mail or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by e-mail or facsimile, with accurate confirmation
generated by the transmitting facsimile machine, at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:


If to Weiping:
12697 SW Da Vinci Lane
Tigard, OR 97224


If to Powin:
Attn: Powin Energy Legal Department
20550 SW 115th Ave.
Tualatin, OR 97062
 
7

--------------------------------------------------------------------------------

 
Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth below.


12.5        Governing Law.  This Agreement shall be construed in accordance
with, and governed by the laws of the State of Oregon without regard to
conflicts of law provisions.


12.6        Legal Counsel.  This Agreement was prepared by legal counsel to
Powin based upon the agreement forth in a Binding Term Sheet dated October 3,
2016 between Weiping and Powin. Weiping has been advised to obtain his own legal
counsel in connection with this Agreement and the transactions contemplated
herein.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the Effective Date.


WEIPING:
POWIN ENERGY CORPORATION
   
/s/ Weiping Cai
By: /s/ Geoffrey Brown
Weiping Cai
Name: Geoffrey Brown
 
Title: President

 
8

--------------------------------------------------------------------------------

 
EXHIBIT 1
Lease Assignment Agreement from OEM to Powin
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
EXHIBIT 2
Promissory Note being assumed by Powin
 
 
 
 
 
 
10

--------------------------------------------------------------------------------